Manninc& Kass

ELLRoD, RAMIREZ, TRESTER up

Avon at Lav

oO Oo NQQna WNW LHR WH PO

a
Ww NY —&- ©

—
Nn fs

Nv NY NY NY WKY NY LH

 

 

FLORIDA ROBLES and JULIE
PUGRAD-GALVAN, individuals,

Plaintiffs,

RATION; and DOES

usive,

TARGET CORP

Defendants.

 

 

Having considered the papers, and finding that good cause exists, the Parties’

Stipulated Protective Order is granted.

IT IS SO ORDERED.

Dated: October 21, 2019

 

Case No. 2:19-cv-00047-DMG-PLA
Honorable Dolly M. Gee

ORDER RE

STIPULATED PROTECTIVE ORDER

March 8, 2019
Not set

Pretrial Conf.:
Trial:

ELK. ramet

 

PAUL L. ABRAMS

United States Magistrate Judge

Case No. 2:19-cv-00047-DMG-PLA

ORDER RE STIPULATED PROTECTIVE ORDER

 
